Exhibit 10.1

FIFTH AMENDMENT TO CODE SHARE AND REGULATORY

COOPERATION AND MARKETING AGREEMENT

This Fifth Amendment to the Code Share and Regulatory Cooperation and Marketing
Agreement by and between United Air Lines, Inc. and Great Lakes Aviation, Ltd.
is effective as of July 27th, 2011 by and between United Air Lines, Inc. (“UA”)
and Great Lakes Aviation, Ltd. (“ZK”) (UA and ZK, each a “Party” and together,
the “Parties”).

RECITALS

WHEREAS, UA and ZK have previously executed that certain Code Share and
Regulatory Cooperation and Marketing Agreement effective as of May 1, 2001
(United Contract No. 155716; the “Agreement”), as amended from time to time; and

WHEREAS, pursuant to Section 22 of the Agreement, the Parties may modify or
amend the Agreement; and

WHEREAS, the Parties have mutually agreed to revise the Agreement in accordance
with the terms and conditions of this Fifth Amendment; and

NOW, THEREFORE, in consideration of the promises and the mutual obligations
hereinafter set forth, the receipt, sufficiency, and adequacy of which are
hereby acknowledged, the Parties agree as follows:

1. All capitalized terms not otherwise defined in this Fifth Amendment shall
have the meanings given them in the Agreement. In the event of conflict between
the terms of this Fifth Amendment and the terms of the Agreement, the terms of
this Fifth Amendment shall prevail.

2. Section 5 of the Agreement – Term – is deleted and restated in its entirety
to read as follows:

“This Agreement, as amended, will continue through and expire on
September 1, 2011; provided, however, that this Agreement may be terminated by
either Party at that Party’s election for convenience and, without cause, upon
one hundred and eighty (180) days’ prior written notice.”

3. Counterparts. This Fifth Amendment may be executed in any number of
counterparts, by original or facsimile signature, each of which when executed
and delivered shall be deemed an original and such counterparts together shall
constitute one and the same instrument.

4. Full Force. The terms of this Fifth Amendment and the recitals to this Fifth
Amendment are deemed to be incorporated in, and made a part of, the Agreement.
Except as otherwise amended herein, the Agreement shall remain in full force and
effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have by their duly authorized officers
caused this Fifth Amendment to be entered into and signed as of the day and year
first above written.

 

UNITED AIR LINES, INC.     GREAT LAKES AVIATION, LTD.

By:

 

/s/ Hershel Kamen

    By:  

/s/ Charles R. Howell IV

Name: Hershel Kamen

    Name: Charles R. Howell IV

Title: SVP Alliances, Regulatory & Policy

    Title: Chief Executive Officer

Date:

 

8/1/11

    Date:  

7-27-2011

 

2